DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This Office Action is in response to Applicant’s response filed on September 06, 2021.  Claims 1-20 have been amended.  Claims 1-20 are pending.  The amendment has been entered.

The double patenting rejection has been withdrawn in response to the Terminal Disclaimer filed on September 16, 2021 linking the current application with its co-pending applications Serial number 16/116,191 filed 08/29/2018 and Serial number 16/116,239 filed 08/29/2018.

A Terminal Disclaimer filed on September 16, 2021 has been approved and entered.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 03, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed. No reason for allowance is needed as the record of the prosecution as a whole is clear.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.

Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164